UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF LOUISIANA

 

 

SHREVEPORT DIVISION
SEVON L. MOORE CIVIL ACTION NO.: 19-598-P
VERSUS JUDGE ELIZABETH ERNY FOOTE
WARDEN MAGISTRATE JUDGE PEREZ-MONTES
JUDGMENT

Before the Coutt is the Report and Recommendation of the Magistrate Judge. [Record
Document 6]. The Magistrate recommends that the 28 U.S.C. § 2254 petition filed by Sevon
L. Moore (“Moore”) be dismissed with prejudice as time barred. [Id]. Having considered the
tepott, the record, and the objections filed, the Court concurs with the findings of the
Magistrate Judge under the applicable law.

In his opposition, Moore appears to argue for the first time that he is entitled to
equitable tolling because he lacked access to the prison’s law library and because he
expetienced delays in obtaining transcripts and materials from his lawyer’s file. [Record
Document 7]. He has not explained how these circumstances ptevented him from filing his
petition in a timely mannet. See Krause v. Thaler, 637 F.3d 558, 561 (6th Cir. 2011). His claims
of ignorance of the law ate also unavailing. Felder v. Johnson, 204 F.3d 168, 172-73 (Sth Cir.
2000). Therefore, he is not entitled to equitable tolling.

It is ordered that Petitioner’s petition for writ of habeas corpus is denied.

Rule 11 of the Rules Governing Section 2254 Proceedings for the U.S. District Courts
tequites the district court to issue or deny a certificate of appealability when it enters a final

otder adverse to the applicant. The court, after considering the record in this case and the
standard set forth in 28 U.S.C. Section 2253, denies a certificate of appealability because the
applicant has not made a substantial showing of the denial of a constitutional right.

THUS DONE AND SIGNED at Shreveport, Louisiana, this the 23 day
of As (uSAT_, 2019.

 

 

 
